DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/14/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-18 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murashita (US PG. Pub. 2010/0007905 A1).

	Referring to Claim 1, Murashita teaches a non-transitory computer-readable recording medium (See Murashita, Fig. 2, Sect. [0048], CPU 11 of PC 10) for an information processing device (See Murashita, Fig. 1, Print System Device, Sect. [0046]) having a memory (See Murashita, Fig. 2, ROM 12, RAM 13, Hard Disk 14) and a controller (See Murashita, Fig. 3, Printer Driver 100, Sect. [0056]), the recording medium storing computer-executable instructions which cause (See Murashita, Sect. [0049], The CPU 11 controls various parts indicated above and executes various arithmetic processes according to a program.  The ROM 12 stores various programs and data.  The RAM 13 stores programs and data temporarily as a working area.  The hard disk 14 stores various programs including an operating system (OS) and data.), when executed, the controller to perform:
(See Murashita, Sect. [0057], The equipment information acquisition part 101 reads and acquires the printer-related information (hereinafter called also "printer information") stored in the equipment information storage area 102, and also acquires the printer information by means of communications via the network 50.  The equipment information area 102 is assigned to RAM 13, which is a local storage area.) and a print program installed in the information processing device and a second output destination using a print program installed in the information processing device (See Murashita, Sect. [0053], The printer driver 100 is a program for generating print jobs and is installed on the OS stored in the PC 10, the host computer, the printer driver 100 can select at the time of printing a printer to which a print job is to be outputted among a plurality of printers 20A through 20E on the network 50 based on the user's operation using an operating screen 300 (see FIG. 6 etc.));
a storing process of storing identifiers of the first output destination and the second output destination listed in the list obtained in the obtaining process in the memory (See Murashita, Sect. [0058], [0082] lines 3-8, The equipment information storage area 102 is an area for storing the printer information which the equipment information acquisition part 101 acquired from an object printer by communicating with it via the network 50.  Also, after the printing operation based on the instruction from the PC 10, the information of the final printing date and time, etc. included in the printer information concerning the printer of the output destination are updated…The printer information displayed on the display part 310 may include identification information for identifying such as its printer name for identifying it from other printers in addition to the printer's attribute information.  The terminology of attribute information is differentiated from the identification information.);
when the controller detects input of a first user operation, an output destination setting process of setting one of the first output destination and the second output destination to an output destination based on the identifiers stored in the memory (See Murashita, Sect. [0062], [0097], When an OK button 340 is depressed while one of the printer information displayed on the display part 310 is selected, for example, by the user by clicking the mouse, the printer that corresponds to the selected printer information is selected finally as the output destination printer that corresponds to the selected printer information.  The selection of the output destination printer can be cancelled by depressing the cancel button 350…The PC 10 designates printing to the printer selected as the output destination (S110).  In other words, the print job is generated and transmitted to the printer selected as the output destination.  The printer designated for printing executes printing based on the received print job.  The PC 10 then adds to or updates the printing history and latest printing date and time information concerning the output printer stored on the equipment information storage area 102.).

Referring to Claim 2, Murashita teaches the non-transitory computer-readable recording medium according to claim 1 (See Murashita, Fig. 2, Sect. [0048], CPU 11 of PC 10), 
wherein the instructions further cause (See Murashita, Sect. [0049] program instructions), when executed, the controller to perform (See Murashita, Sect. [0054], FIG. 3 is a block diagram concerning the printer selection function of the printer driver 100.):
when the output destination set in the output destination setting process is the second output destination, starting the print program (See Murahita, Sect. [0095], if it is judged that the output printer is selected in step S108 (S108: Yes), the program advances to step S109.  Thus, the user can change the filtering condition in the receiving part 320 as many times as required until the selection of the output destination printer is completed.), 
a first receiving process of receiving an execution command of printing through an inputting device of the information processing device (See Murashita, Fig. 6, Receiving Part 320 of Operating Screen 300, Sect. [0061], As shown in FIG. 6, the operating screen 300 has a display part 310 that indicates the printer information and a receiving part 320 for receiving the designation of the filtering condition for narrowing down a plurality of printers into a short list.  When a designation for filtering condition is received, the display part 310 displays the printer information that fits the designated filtering condition.);
(See Murashita, Sect. [0053], the printer driver 100 can select at the time of printing a printer to which a print job is to be outputted among a plurality of printers 20A through 20E on the network 50 based on the user's operation using an operating screen 300) in which:
when the execution command is received in the first receiving process and when a currently set output destination is the first output destination (See Murashita, Sect. [0062] When an OK button 340 is depressed while one of the printer information displayed on the display part 310 is selected, for example, by the user by clicking the mouse, the printer that corresponds to the selected printer information is selected finally as the output destination printer that corresponds to the selected printer information.), a print job is output to the first output destination See Murashita, Sect. [0063]-[0064], The item of filtering condition used for the designation of the filtering condition can be set up by the user's operation.  More specifically, the filtering condition item setting screen (not shown) for setting up the filtering condition item is displayed by depressing a setting button 330 provided on the operating screen 300.  The user can set up the item of filtering condition by executing specified operations on the filtering condition item setting screen. For example, the user can define a condition for selecting only the printers whose "printing speeds" are faster than 40 sheets/minute by the following formula: printing speed"&gt;40);
(See Murashita, Sect. [0095], When it is judged that the output printer is not selected in step S108 (S108: No), the program returns to step S105.  On the other hand, if it is judged that the output printer is selected in step S108 (S108: Yes), the program advances to step S109.  Thus, the user can change the filtering condition in the receiving part 320 as many times as required until the selection of the output destination printer is completed.).

	Referring to Claim 3, Murashita teaches the non-transitory computer-readable recording medium according to claim 1 (See Murashita, Fig. 2, Sect. [0048], CPU 11 of PC 10), 
wherein the first output destination is a printer controllable by the general purpose print function of the operating system (See Murashita, Sect. [0053], The printer driver 100 is a program for generating print jobs and is installed on the OS stored in the PC 10, the host computer, the printer driver 100 can select at the time of printing a printer to which a print job is to be outputted among a plurality of printers 20A through 20E on the network 50 based on the user's operation using an operating screen 300 (see FIG. 6 etc.)), and 
wherein the second output destination is the print program installed in the information processing device (See Murashita, Sect. [0095], When it is judged that the output printer is not selected in step S108 (S108: No), the program returns to step S105.  On the other hand, if it is judged that the output printer is selected in step S108 (S108: Yes), the program advances to step S109.  Thus, the user can change the filtering condition in the receiving part 320 as many times as required until the selection of the output destination printer is completed.).
	
Referring to Claim 4, Murashita teaches the non-transitory computer-readable recording medium according to claim 1 (See Murashita, Fig. 2, Sect. [0048], PC 10), 
wherein, when the controller detects the first user operation, the controller displays a list of the first output destination and the second output destination based on the identifiers stored in the memory on a displaying device of the information processing device (See Murashita, Sect. [0081] lines 10-13 and Sect. [0082], The display part 310 displays the attribute information of each printer for all of the printers that are the targets of display and printer identification information stored in the equipment information storage area 102 (step S103).  The printer information displayed on the display part 310 may include identification information for identifying such as its printer name for identifying it from other printers in addition to the printer's attribute information.  The terminology of attribute information is differentiated from the identification information.  It is desirable from the viewpoint of the ease of user's comparison and selection works to have a plurality of types of attribute information to be displayed for each printer.).

Referring to Claim 5, Murashita teaches the non-transitory computer-readable recording medium according to claim 1 (See Murashita, Fig. 2, Sect. [0048], CPU 11 of PC 10), 
wherein the instructions further cause (See Murashita, Sect. [0049] program instructions), when executed, the controller to (See Murashita, Sect. [0054], FIG. 3 is a block diagram concerning the printer selection function of the printer driver 100.):
store execution history of print jobs in the memory (See Murashita, Sect. [0081] lines 1-7, the printer information concerning printers having printing histories is displayed (S103).  In other words, information of a printer whose "printing process history" is "yes" is displayed on the display part 310 of the operating screen 300 among the printer information 201 (refer to FIG. 5) acquired from the equipment information storage area 102 in steps S102 (refer to FIG. 6).); and
based on the execution history of print jobs stored in the memory (See Murashita, Sect. [0081] lines 10-13, it is constituted in such a way that at least a portion of the printer information already stored in the equipment information storage area 102 is displayed on the display part 310 in step S103.), determine an order of extraction in a descending order of a usage frequency of the first output destination and the second output destination (See Murashita, Sect. [0083], In the default display of the printer information, the printer information is displayed in the order of latest printing date and time.  When the column button "Latest printing date and time" of the display part 310 is clicked, it is sorted in the reverse order.  Similarly, each time when another column button is clicked, the display order of printer information displayed as a list on the display part 310 is rearranged in a rising order or a descending order according to the value of the attribute information.).

	Referring to Claim 6, Murashita teaches the non-transitory computer-readable recording medium according to claim 1 (See Murashita, Fig. 2, Sect. [0048], CPU 11 of PC 10), beginning 
wherein if a particular printing medium is being selected as a type of a printing medium to be used (See Murashita, Fig. 5, Group A, Sect. [0080], FIG. 5 is a diagram to show a portion of the printer information obtained from an equipment information storage area 102.  The printer information 201 shown in FIG. 5 is only a part of the acquired printer information.  In addition to what is shown in FIG. 5, the printer information includes attribute information of the printer, and various kinds of attribute information such as printer type name, comment, MAC address, paper size, paper type, status of optional equipment, printer's status, number of printing processes, place of installation, person in charge of, color, shape, printer's external view, etc. The attribute information includes the item of attribute such as "Affiliation group" and the value of attribute such as "Group A."), 
ones which cannot perform printing on the particular printing medium are excluded from among the first output destination and the second output destination of which identifiers are stored in the memory (See Murashita, Sect. [0092], the printer information concerning all the printers affiliated with "Group A" which are short-listed by the filtering execution part 106 is displayed on the display part 310 provided on the operating screen 300 same as the receiving part 320.  In step S107, printers that cannot be used for certain reasons can be omitted from the display on the display part 310.).

	Referring to Claim 7, Murashita teaches the non-transitory computer-readable recording medium according to claim 2 (See Murashita, Fig. 2, Sect. [0048], CPU 11 of PC 10), 
wherein the instructions further cause (See Murashita, Sect. [0049] program instructions), when executed, the controller to perform (See Murashita, Sect. [0054], FIG. 3 is a block diagram concerning the printer selection function of the printer driver 100.):
detecting a second user operation input through the inputting device (See Murashita, Sect. [0088] lines 6-9, it is also possible to adopt a constitution that displays the text input part and to allow the user to input a new condition directly into the particular text input part); and
receiving the execution command when the input of the second user operation is detected (See Murashita, Sect. [0088] lines 1-6, A combo-box is used as the receiving part 320, which is the interface of the filtering condition designation.  By using the combo-box, one of the preset filtering conditions 203 as shown in FIG. 8 can be designated.  In case of FIG. 9, one of the filtering conditions is designated from the selection item list displayed in the combo-box.), 
(See Murashita, Sect. [0093], The attribute information items to be displayed as a list on the display unit 310 can be set up based on the user's operation.  Although the attribute information consisting of the date and time of last printing, IP address, model name, color mode, affiliated group, and printing speed is listed in the example shown in FIG. 6, it can also be constituted to display other attribute information.).

	Referring to Claim 8, Murashita teaches the non-transitory computer-readable recording medium according to claim 1 (See Murashita, Fig. 2, Sect. [0048], CPU 11 of PC 10), 
wherein the instructions further cause (See Murashita, Sect. [0049] program instructions), when executed, the controller to perform (See Murashita, Sect. [0054], FIG. 3 is a block diagram concerning the printer selection function of the printer driver 100.), when the output destination is changed from the first output destination to the second output destination (See Murashita, Sect. [0097], The PC 10 designates printing to the printer selected as the output destination (S110).  In other words, the print job is generated and transmitted to the printer selected as the output destination.  The printer designated for printing executes printing based on the received print job.  The PC 10 then adds to or updates the printing history and latest printing date and time information concerning the output printer stored on the equipment information storage area 102.), obtaining default print settings of a (See Murashita, Sect. [0099], if the desired printer exists among the printers corresponding to the printer information stored in the equipment information storage area 102, which are displayed on the display part 310, the user can make a selection of the printer information concerning the desired printer quickly from the displayed printer information.  Moreover, if the user desires to have a plurality of printers filtered by another filtering condition and have the filtered printers displayed, the process of acquiring the printer information concerning the plurality of printers via the network 50 has already been started, so that the PC 10 can display the printer information concerning the printers that fit the designated filtering condition on the display part 310 at the point when the designation of the filtering condition is received from the user.).

	Referring to Claim 9, Murashita teaches the non-transitory computer-readable recording medium according to claim 1 (See Murashita, Fig. 2, Sect. [0048], CPU 11 of PC 10), 
wherein the instructions further cause (See Murashita, Sect. [0049] program instructions), when executed, the controller to perform (See Murashita, Sect. [0054], FIG. 3 is a block diagram concerning the printer selection function of the printer driver 100.), when the output destination is changed, changing the output destination from a default printer registered with the operating system of the information processing device to the changed output destination (See Murashita, Sect. [0062], When an OK button 340 is depressed while one of the printer information displayed on the display part 310 is selected, for example, by the user by clicking the mouse, the printer that corresponds to the selected printer information is selected finally as the output destination printer that corresponds to the selected printer information.)..

Referring to Claim 10, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 10 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 11, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 11 is rejected for the same reasons discussed in the rejection of claim 2.

Referring to Claim 12, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 12 is rejected for the same reasons discussed in the rejection of claim 3.

Referring to Claim 13, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 13 is rejected for the same reasons discussed in the rejection of claim 4.

Referring to Claim 14, arguments analogous to claim 5 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons discussed in the rejection of claim 5.

Referring to Claim 15, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons discussed in the rejection of claim 6.

Referring to Claim 16, arguments analogous to claim 7 are applicable herein.   Thus, the method of claim 16 is rejected for the same reasons discussed in the rejection of claim 7.

Referring to Claim 17, arguments analogous to claim 8 are applicable herein.   Thus, the method of claim 17 is rejected for the same reasons discussed in the rejection of claim 8.

Referring to Claim 18, arguments analogous to claim 9 are applicable herein.   Thus, the method of claim 18 is rejected for the same reasons discussed in the rejection of claim 9.


Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al. (US PG. Pub. 2017/0324875 A1) discloses an image forming apparatus, including: an input unit that inputs an original data; an image forming unit that forms an image on a recording sheet in accordance with the original data; an operation panel that comprises a display unit and an operating unit and that receives an operation for entering a job for forming the image on the recording sheet by using the image forming unit; a display control unit that displays one or more types of window on the display unit of the operation panel; and a conference information obtaining unit that obtains conference information of a conference held in a conference 
room which is placed near the image forming apparatus, from a predetermined 
conference management server that manages the conference information of the 
conference, wherein the display control unit displays the conference information on the display unit from the conference management server.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677